Title: To Thomas Jefferson from James Pleasants, 14 January 1826
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir,
Goochland
14th January 1826
I trust to your goodness to excuse the liberty I take in addressing this letter to you, the object of which is to ask the favour of you to address a note to the proper authority of the University, to secure a place for the ensuing session in one of the dormitories for my son Hugh Rose Pleasants; his location at an hotel also if it can with propriety be engaged & will not impose too much on you—I intended to have visited the University soon after my leaving Richmond last month; but the illness & subsequent death, of my son in law at my house, & the situation of his family the care of which has devolved upon me, prevented my doing so. I hope to be in Charlottesville about the 29th inst: when I will have the pleasure of calling on you. I think you informed me in August that the necessary books could be obtained at the book store in Charlottesville. I expect my son has nearly the whole he may want which he will take with him, with the expectation of geting these such as he may not have—If it will not impose too much on you, will you do me the favour to address a line to me on this subject—I am with highest respectJames PleasantsMy address—James PleasantsBeaverdam (post office)Goochland